USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: 6/21/2021

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ewe eeweeeeweeneweewnenwrne ee we ewe ee eee ew ewe ew ewe ew ew eK bw
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE
é MONEY JUDGMENT
WILLIAM NIEVES,
$1 18 Cr. 825 (AT)
Defendant.
sessneseennonieee eeeswus Sree eset DARA biel ieee ae “

WHEREAS, on or about January 26, 2021, WILLIAM NIEVES (the “Defendant”),
was charged in a one-count Sealed Superseding Information, $1 18 Cr. 825 (AT) (the
“Information”), with narcotics conspiracy, in violation of Title 21, United States Code, Sections
846 and 841(b)(1)(A) (Count One).

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offense charged in Count One of the Information, and any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the offense charged in Count One of the Information, including but not limited to
a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Information that the Defendant personally
obtained;

WHEREAS, on or about January 26, 2021, the Defendant pled guilty to Count One
of the Information, pursuant to an agreement with the Government, wherein the Defendant
admitted the forfeiture allegations with respect to Count One of the Information. With respect to

the offense charged in Count One of the Information, the Defendant agreed to forfeit to the United
States, pursuant to Title 21, United States Code, Section 853, any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a result of the offense charged in
Count One of the Information, and any and all property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of, the offense charged in Count One of the
Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $ L10, 000 _ in United States currency representing the proceeds traceable to the
offense charged in Count One of the Information that the Defendant personally obtained;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to Count One of the Information that the Defendant personally
obtained.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Thane Rehn, of counsel, and the Defendant, WILLIAM NIEVES and his counsel, Jerry
J. Russo, Esq., that:

Li As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $27O,(0Oin United States
currency (the “Money Judgment’), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WILLIAM
NIEVES, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed 6 identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

q The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture /Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

o. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

px Pls Tn
Thane Rehn
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2354

WILLIAM NIEVES

By: ey - Vw

William Nieves

or

B *

 

 

Jeyry J. Buusso, Esq.

ttomney for Defendant
2 Lemoyne Drive, Suite 200
Lemoyne, PA 17043

   

SO ORDERED; .
Ay

SLY
HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

(15 /2OL|

DATE

G/iS [2o2/
DATE

ALY LAL

DATE

6 Js, 5

DATE
